Citation Nr: 0215950	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  02-00 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Pittsburgh, PA RO in March 2001 denying service connection 
for PTSD.


FINDING OF FACT

The weight of the evidence demonstrates that the veteran does 
not currently suffer from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction and Factual Background

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his claim of service connection for 
PTSD.  The record reflects that the veteran was sent two 
letters in March 2001 which explained, among other things, 
the VCAA and what evidence was needed to substantiate the 
veteran's service connection claim for PTSD.  Further, the 
veteran was provided with a copy of the appealed June 2001 
rating decision and a December 2001 statement of the case.  
These documents provided the veteran notice of the law and 
governing regulations (including the implementing regulations 
noted above) as well as the reasons for the determinations 
made regarding his claim of service connection.

VA also has made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  VA contacted 
the National Personnel Records Center (NPRC) in April 2001 
and requested the veteran's service medical records and other 
service records necessary for proper adjudication of this 
claim.  Unfortunately, NPRC reported back to VA that the 
veteran's service medical records and other service records 
could not be located, apparently because they had been 
destroyed in the July 1973 fire.  It is unfortunate that, as 
in the case, the Board must render its decision without the 
benefit of the veteran's service medical records owing to the 
1973 fire at NPRC.  It is noted, however, that VA conducted 
two relevant examinations of the veteran at its facilities in 
March and April 2001.  The facts relevant to this claim thus 
have been properly developed and there is no further action 
needed to comply with the provisions of the VCAA or its 
implementing regulations.  Indeed, in an April 2001 
statement, the veteran noted that he had been advised of the 
VCAA, and that he had nothing further to submit in support of 
his claim.  Therefore, the veteran will not be prejudiced as 
a result of the Board deciding this claim.

A VA psychosocial evaluation was accomplished in March 2001, 
during which the veteran stated that he had seen horrific 
sights of death and destruction while fighting in France and 
Germany from October 1943 until the end of the war.  He 
stated that he had lost many of his friends in the war and 
that he had witnessed a great deal of death and destruction 
in combat.  The mental status exam revealed that the veteran 
spoke clearly, was alert, and had good attention and 
concentration.  The mental status exam also found that there 
was no evidence of overt psychosis.  However, the veteran 
also reported that he had difficulty sleeping and experienced 
frequent nightmares.  The Axis I diagnostic impression 
included PTSD.  The examiners concluded that the veteran's 
high score on the psychological test administered to him 
indicated a significant PTSD profile and that the veteran 
suffered from significant depression which was a part of his 
PTSD symptoms.  The evaluation was signed by a social worker 
and a consulting psychologist. 

A VA psychiatric examination was accomplished in April 2001 
and revealed a psychiatrically normal person.  The examiner 
reviewed the veteran's claims folder.  The veteran's reported 
military history consisted of time spent in service as a 
medical liter-bearer whose job it was to carry wounded 
soldiers from the front line to a first aid station where the 
soldiers received medical treatment.  The veteran stated that 
this job exposed him to death and dying of soldiers and 
civilians from July 1944 until the end of the war.  As a 
result of these identified stressors, the veteran reported 
that he suffered from occasional nightmares that occurred 
quarterly and that, when these nightmares occurred, he had 
difficulty sleeping.  The examining psychologist noted in his 
report, however, that the veteran's sleep pattern was normal 
for his age.  During this examination, the veteran was asked 
repeatedly to describe any symptoms associated with his 
alleged PTSD.  The examiner noted that, in contrast to other 
reports, the veteran stated that he did not think about his 
combat experience during the day or even very often at night.  
Mental status examination results included that the veteran 
was alert, oriented, in good contact with routine aspects of 
reality, showed no signs or symptoms of psychosis, and was 
quite mentally astute.

The examiner concluded in April 2001 that there was vastly 
insufficient medical evidence to conclude that the veteran 
suffered from PTSD.  The examiner's overall diagnostic 
impression of the veteran was one of no psychiatric 
diagnosis.  Finally, the examiner concluded that, because 
there was no evidence that the veteran suffered from any type 
of psychiatric disorder - much less PTSD - the previous 
psychological evaluation was inconsistent in and of itself in 
that it was not based on the symptoms of PTSD as outlined in 
the DSM-IV.

II. Analysis

The veteran and his representative claim that the veteran 
suffers from PTSD as a result of active service in World War 
II.  Service connection may be granted for disability 
resulting from disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

A chronic disease will be considered to have been incurred in 
service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  See 38 C.F.R. § 3.307 (2002).  A psychosis shall be 
considered a chronic disease within the meaning of 38 C.F.R. 
§ 3.307.  See 38 C.F.R. § 3.309 (2002).  The record evidence 
does not contain any reference to a finding or diagnosis of a 
psychosis, to include PTSD, during the veteran's period of 
active military service or within one year of his separation 
from service.

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2002); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, 
his lay testimony-alone-may establish the occurrence of the 
claimed in-service stressor in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service.  38 C.F.R. 
§ 3.304(f) (2002); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

In this case, the weight of the evidence does not establish 
that the veteran suffers from PTSD.  Thus, further evaluation 
for evidence of combat or verification of a claimed non-
combat stressor is not necessary.  The only evidence in favor 
of the veteran's service connection claim for PTSD is 
contained in the report of a VA psychosocial evaluation dated 
in March 2001 that, without reference to the standards for 
evaluating the existence of PTSD found in the DSM-IV (as 
pointed out in the April 2001 VA examining physician's 
report), the veteran suffered from PTSD.  According to 
38 C.F.R. § 4.125(a), a diagnosis of PTSD rendered without 
reference to the standards outlined in the DSM-IV shall be 
returned to an examiner in order to substantiate the 
diagnosis.  Id.  When the VA examiner conducted the 
psychiatric examination of the veteran in April 2001, which 
took into consideration the events described in the veteran's 
military history and the results of the March 2001 VA 
evaluation, he was unable to substantiate the previous 
diagnosis of PTSD and, in fact, concluded that it was 
incorrect and that the veteran did not suffer from PTSD.  
Because the VA examiner in April 2001 reviewed the veteran's 
claims file, to specifically include the findings contained 
in the earlier VA psychosocial evaluation and psychological 
testing reports, the Board finds that the April 2001 report 
is more probative than the March 2001 report.  See Winsett v. 
West, 11 Vet. App. 420 (1998) , aff'd 217 F.3d 854 (Fed. Cir. 
1999) (unpublished decision), cert. denied 120 S. Ct. 1251 
(2000) (it is not error for the Board to value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).

Discounting the unreliable medical evidence found in the 
first (and likely inaccurate) diagnosis of PTSD, then, leaves 
only the veteran's unsubstantiated lay testimony that he 
suffers from PTSD.  As a layman without proper medical 
training and expertise, the veteran is not competent to 
provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the Board cannot assign any weight to the 
veteran's lay assertion of PTSD.  The Board finds that the 
preponderance of the evidence is against the claim and the 
benefit of the doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The appeal is denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

